DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Sean S. Wooden on 1/24/22.
3.	The application has been amended as follows: 
Claim 2, replace the whole claim 2 with --A hands-free switch device, comprising a processor, a motion sensor in communication with the processor, and an output, the motion sensor including one or more signal emitters and one or more signal receivers, the processor configured to process data corresponding to signals received by the one or more signal receivers, to detect range or movement of a gesturing user appendage, the processor configured to relate a range value or a movement value to an intended change between at least two modes or states, and to issue a control signal at the output to enable the intended change of modes or states, wherein a first of said modes or states corresponds to an ON/OFF switch mode, a second of said modes or states corresponds to a DIMMER mode, and a third of modes or states corresponds to a SLEEP mode.--.
Claim 3, replace the whole claim 3 with --The device of claim 2, the signal receivers configured to receive one or more first signals from the emitters or one or more second signals originating from a remote device.--.
Cancel claims 10 and 11.
Allowable Subject Matter
Claims 2-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claim 2, in addition to other limitations in the claim, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: the processor configured to relate a range value or a movement value to an intended change between at least two modes or states, and to issue a control signal at the output to enable the intended change of modes or states, wherein a first of said modes or states corresponds to an ON/OFF switch mode, a second of said modes or states corresponds to a DIMMER mode, and a third of modes or states corresponds to a SLEEP mode.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        1/25/22